







SUPPORT AGREEMENT
This Support Agreement, dated as of October 31, 2019 (this “Agreement”), is by
and among Avid Technology, Inc., a Delaware corporation (the “Company”),
Impactive Capital LP (together with its Affiliates, the “Investor”), and
Christian Alejandro Asmar (the “Designee”). The Investor, the Company and the
Designee shall each be referred to herein as a “Party” and shall collectively be
referred to herein as the “Parties.”
RECITALS
WHEREAS, the Company and the Investor have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;
WHEREAS, as of the date of this Agreement, the Investor beneficially owns
3,700,000 shares of common stock of the Company, par value $0.01, (the “Common
Stock”), representing approximately 8.6% of the shares of Common Stock issued
and outstanding as of the date of this Agreement; and
WHEREAS, as of the date of this Agreement, the Company and the Investor have
come to an agreement with respect to the nomination for election of the Designee
to the Board of Directors of the Company (the “Board”) and certain other matters
as provided in this Agreement.
NOW THEREFORE, in consideration of, and reliance upon, the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.Board Representation and Board Matters. Each Party agrees that:


(a)On or prior to the date hereof, the Company shall take all necessary action
to (i) increase the size of the Board by one director to ten directors and (ii)
appoint the Designee to serve as a member of the Board in Class III for a term
expiring at the annual meeting of stockholders of the Company to be held in 2020
(the “2020 Annual Meeting”). Subject to (1) the satisfactory completion of the
Company’s standard director questionnaire and background check, (2) receipt of
any other information required under the Company’s Corporate Governance
Guidelines (which Corporate Governance Guidelines will not be unreasonably
amended by the Company prior to the 2020 Annual Meeting), otherwise reasonably
required by the Company from all members of the Board or candidates for
nomination to the Board or required to be disclosed in the Company’s proxy
statement with respect to the 2020 Annual Meeting, (3) the Designee in good
faith reaffirming his compliance with the Code of Conduct and Corporate
Governance Guidelines, and (4) no Qualifying Disposition having occurred, the
Company shall nominate the Designee for election as a director to the
stockholders of the Company at the 2020 Annual Meeting for a term expiring at
the annual meeting of the Company’s stockholders to be held in 2021 (the “2021
Annual Meeting”) and recommend, support and solicit stockholders accordingly in
the same manner as for other independent director candidates nominated by the
Company at the 2020 Annual Meeting. Board committee assignments are determined
by the Nominating and Governance Committee of the Board in consultation with the
Chairman of the Board and Chief Executive Officer, and the Designee will be
considered for committee assignment in accordance with the usual practice of the
Board; provided, that upon appointment to the Board, the Designee will be
appointed to serve on the Nominating and Governance Committee and shall continue
such appointment through the Lockup Period.






--------------------------------------------------------------------------------





(b)If the Designee resigns or is otherwise unable to serve as a director for any
reason during the Lockup Period, including failure to satisfy any of the
criteria set forth in the second sentence of Section 1(a), the Investor shall
select a replacement Designee, reasonably acceptable to the Company, acting in
good faith. Any replacement Designee shall be expeditiously appointed following
the Investor’s selection, subject to the Nominating and Governance Committee’s
reasonable satisfaction, acting in good faith, with the results of its review of
such candidate, including a background check and interview, as well as such
candidate (i) if a principal of the Investor, agreeing to be bound by the terms
of this Agreement applicable to the Designee, and if not a principal of the
Investor, completing, to the reasonable satisfaction of the Company, all
onboarding materials required to be completed by independent directors, (ii)
qualifying as an “Independent Director” within the meaning of Rule 5605(a)(2) of
the Nasdaq Listing Rules, (iii) satisfying the Director Qualification Standards
set forth in the Company’s Corporate Governance Guidelines and (iv) providing to
the Company upon reasonable request such information as is required to be
disclosed by SEC and/or Nasdaq rules and regulations in proxy statements for
annual meetings of stockholders of the Company, under the Company’s Corporate
Governance Guidelines or as is otherwise reasonably required by the Company from
all members of the Board or candidates for nomination to the Board. Upon
appointment to the Board, any replacement Designee shall be considered the
“Designee” for all applicable purposes hereunder. In the event the Nominating
and Governance Committee determines in good faith not to appoint any replacement
proposed by the Investor, the Investor shall have the right to propose
additional replacements for consideration, and the provisions of this Section
1(b) shall continue to apply.


(c)The Investor agrees that neither it nor any of its Affiliates (i) will pay
any compensation to the Designee (including any replacement director Designee
selected pursuant to Section 1(b)) for the Designee’s service as a director on
the Board or any committee thereof or (ii) will have any agreement, arrangement
or understanding, written or oral, with the Designee (including any replacement
director Designee selected pursuant to Section 1(b)) for the Designee’s service
as a director on the Board or any committee thereof.


(d)If a Qualifying Disposition occurs and the Designee is a principal of
Investor, then, upon or immediately following the Company’s notice of the
occurrence of such Qualifying Disposition, the Designee (including any
replacement thereof who is also a principal of Investor) shall tender his
resignation from the Board, and the Company shall be relieved of all of its
obligations under this Agreement.


2.Proxy Solicitation Materials. For so long as the Designee serves on the Board,
the Company agrees that its proxy statements and other solicitation materials to
be delivered to stockholders in connection with annual meetings of stockholders
will be prepared in accordance with, and in a manner consistent with the intent
and purpose of, this Agreement. For so long as the Designee serves on the Board,
the Company will provide the Investor with a true and complete copy of any
portion of its proxy statements or other “soliciting materials” (as such term is
used in Rule 14a-6 under the Securities Exchange Act of 1934(the “Exchange
Act”)) with respect to annual meetings of stockholders, in each case that refer
to the Investor, the Designee or this Agreement, at least five business days
before filing such materials with the SEC in order to permit the Investor a
reasonable opportunity to review and comment on such portions. Except as
required by applicable law, the Company will use the same or substantially
similar language, or any summary thereof that is agreed upon for the foregoing
filings, in all other filings made by it with the Securities and Exchange
Commission (the “SEC”) that disclose, discuss, refer to or are being filed in
response to or as a result of this Agreement. For so long as the Designee serves
on the Board, the Investor and the Designee agree to promptly provide the
Company all reasonable information relating to the Investor and/or the Designee
and other information to the extent reasonably required under applicable law to
be included in any Company proxy statement and any other soliciting materials
(as such term is used in Rule 14a-6 under the Exchange Act) to




--------------------------------------------------------------------------------





be filed with the SEC or delivered to stockholders of the Company in connection
with any annual meeting of stockholders.


3.Standstill. Except with the prior written consent of the Company, at all times
during the Standstill Period, each of the Investor and the Designee agrees not
to, directly or indirectly, and will cause each of its or his respective
Affiliates and its or his respective principals, directors, general partners,
officers, employees and agents and representatives acting on their behalf
(collectively, the “Restricted Persons”) not to, directly or indirectly, with
respect to the Company:


(a)engage in any “solicitation” (as such term is defined in Rule 14a-1(l) under
the Exchange Act) of proxies or consents or become a “participant” (as such term
is defined in Instruction 3 to Item 4 of Schedule 14A under the Exchange Act) in
any such solicitation of proxies or consents, other than soliciting proxies on
behalf of the Company in accordance with the recommendation of the Board;


(b)knowingly encourage, advise or assist any other Person with respect to the
giving or withholding of any proxy, vote, consent or other authority to vote,
including to publicly disclose or announce how the Investor will vote on any
proposal, or in conducting any type of referendum, binding or non-binding,
(other than such encouragement, advice or assistance that is consistent with
Company management’s recommendation in connection with such matter);


(c)form, join or act in concert with any partnership, limited partnership,
syndicate or other group, including a “group” as defined under Section 13(d) of
the Exchange Act with respect to any Voting Securities, other than solely with
other Affiliates of the Investor with respect to Voting Securities now or
hereafter owned by them;


(d)make or in any way participate (either publicly or privately), directly or
indirectly, in any tender offer, exchange offer, merger, consolidation,
acquisition, business combination, sale of a division, sale of substantially all
assets, recapitalization, restructuring, liquidation, dissolution or
extraordinary transaction involving the Company or any of its subsidiaries or
its or their securities or assets (it being understood that the foregoing shall
not restrict the Investor or the Designee from tendering shares, receiving
payment for shares or otherwise participating in any such transaction on the
same basis as other stockholders of the Company, or from participating in any
such transaction that has been approved by the Board); provided, however that
the Investor and the Designee may raise such matters and participate in
discussions of such matters as they occur in the ordinary course during meetings
of the Board or committees thereof;


(e)enter into a voting trust, arrangement or agreement or subject any Voting
Securities to any voting trust, arrangement or agreement, in each case other
than solely with other Affiliates of the Investor or Designee, with respect to
Voting Securities now or hereafter owned by them and other than granting proxies
in solicitations approved by the Board;


(f)(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, except as set forth
herein, (ii) seek, alone or in concert with others, the removal of any member of
the Board; or (iii) conduct a referendum of stockholders;


(g)make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);






--------------------------------------------------------------------------------





(h)seek to call, or to request the call of, or call a special meeting of the
stockholders of the Company, or make any request for stock list materials or
other books and records of the Company under Section 220 or the Delaware General
Corporation Law or other statutory or regulatory provisions providing for
stockholder access to books and records;


(i)except as set forth herein, make any public proposal with respect to (i) any
change in the number or term of directors or the filling of any vacancies on the
Board, (ii) any material change in the capitalization of the Company, (iii) any
other material change in the Company’s management, business or corporate
structure, (iv) any waiver, amendment or modification to the Company’s
certificate of incorporation or bylaws, or other actions which may impede the
acquisition of control of the Company by any person, (v) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (vi) causing a class of equity
securities of the Company to become eligible for termination of registration
under Section 12(g)(4) of the Exchange Act; or


(j)otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with any of the foregoing.


Notwithstanding anything to the contrary, nothing in this Agreement shall
prohibit or restrict any director of the Company, including the Designee, from
acting in good faith in such director’s capacity as a director of the Company or
from complying with such director’s fiduciary duties as a director of the
Company (including voting on any matter submitted for consideration by the
Board, participating in deliberations or discussions of the Board, and making
suggestions or raising any issues or recommendations to the Board).
4.Lockup. Except with the prior written consent of the Company, at all times
during the Lockup Period, each of the Investor and the Designee agrees not to,
directly or indirectly, and will cause the Restricted Persons not to, directly
or indirectly “short-sell” any of the Company’s securities or otherwise acquire
any direct or indirect beneficial ownership of, right to acquire, and/or
economic exposure to, any securities of the Company or rights or options to own
or acquire any securities of the Company (or any rights, options or other
securities convertible into exercisable or exchangeable (whether immediately or
following the passage of time or occurrence of a specified event) for securities
of the Company), including through any derivative transaction, which securities,
rights or options may increase in value from the decline of the value of any
Voting Securities.


5.Non-Disparagement. During the Lockup Period, the Company, the Investor and the
Designee shall each refrain from making, and shall cause their respective
Affiliates and its or his and their respective principals, directors, members,
general partners, officers and employees not to make or cause to be made any
statement or announcement, including in any document or report filed with or
furnished to the SEC or through the press, media, analysts or other persons,
that constitutes an ad hominem attack on, or otherwise disparages, defames,
slanders, or impugns the reputation of, (a) in the case of statements or
announcements by the Investor or the Designee: the Company or any of its
Affiliates, subsidiaries or advisors, or any of its or their respective current
or former officers, directors or employees; and (b) in the case of statements or
announcements by the Company: the Investor or the Designee or any of the
Investor’s Restricted Persons or advisors, their respective employees or any
person who has served as an employee of the Investor and the Investor’s
Restricted Persons or advisors. The foregoing shall not (i) restrict the ability
of any person to comply with any subpoena or other legal process or respond to a
request for information from any governmental authority with jurisdiction over
the party from whom information is sought, (ii) apply to any private
communications between the Investor, its Affiliates and its and their respective
principals, directors, members, general partners, officers and employees, on the
one hand, and the Company and its directors, officers, employees, legal counsel
or other advisers, on the other hand, or (iii) be deemed to prevent the




--------------------------------------------------------------------------------





Investor, Designee or the Company from complying with its or his respective
disclosure obligations under applicable law or Nasdaq rules and regulations (or
any other securities exchange on which the Company’s securities are traded).


6.Voting. Notwithstanding anything in this Agreement to the contrary, until the
end of the Standstill Period, the Investor agrees to cause all Voting Securities
with respect to which it has any voting authority, whether owned of record or
beneficially owned, as of the record date for any annual or special meeting of
stockholders or, in connection with any solicitation of stockholder action by
written consent (each a “Stockholder Vote”), in each case that are entitled to
vote in any such Stockholder Vote, to be present for quorum purposes at any such
annual or special meeting and to be voted in all such Stockholder Votes or at
any adjournment or postponement thereof:


(a)for all directors nominated by the Board for election at such Stockholder
Votes;


(b)against any stockholder nominations for director which are not approved and
recommended by the Board for election at any such meeting or action by consent;
and


(c)in accordance with the recommendation of the Board on any other proposal
presented for any applicable Stockholder Vote; provided the Designee has
approved such recommendation in his capacity as a director on the Board.


7.Press Release; SEC Filings. As soon as practicable on or after the date
hereof, the Company shall issue a press release, a copy of which is attached
hereto as Exhibit A (the “Press Release”). Additionally, no later than four
business days following the execution and delivery of this Agreement, the
Company will file a Current Report on Form 8-K, which shall be in form and
substance reasonably acceptable to the Company and the Investor. The Investor
will promptly, but in no case prior to the date of public release of the Press
Release by the Company, prepare and file an amendment (the “13D Amendment”) to
its Schedule 13D with respect to the Company, reporting the entry into this
Agreement and amending applicable items to conform to its rights and obligations
hereunder. The content of the 13D Amendment will be consistent with the Press
Release and the terms of this Agreement. The Investor will provide the Company
with a reasonable opportunity to review the 13D Amendment prior to filing, and
will consider in good faith any changes proposed by the Company solely with
respect to Items 4 and 6 thereof. Except as set forth herein, as required by law
or the rules of any stock exchange, or with the prior written consent of the
Company in the case of the Investor or the Designee or the prior written consent
of the Investor, in the case of the Company, no Party will, (i) issue a press
release in connection with this Agreement or the actions contemplated hereby or
(ii) otherwise make any public disclosure, statement, comment or announcement
with respect to this Agreement, the negotiations or discussion that led to this
Agreement or the actions contemplated hereby.


8.Representations and Warranties of each Party. Each of the Company, the
Designee and the Investor represents and warrants to the other Parties that:


(a)Such Party has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.


(b)This Agreement has been duly and validly authorized, executed and delivered
by it and is a valid and binding obligation of such Party, enforceable against
such Party in accordance with its terms.




--------------------------------------------------------------------------------





(c)This Agreement will not result in a violation of any term or condition of any
agreement to which such Party is party or by which such Party may otherwise be
bound or of any law, rule, license, regulation, judgment, order or decree
governing or affecting such Party.


9.Representations and Warranties of the Investor. The Investor represents and
warrants that, as of the date hereof:


(a)It beneficially owns (collectively with its Affiliates) 3,700,000 shares of
Common Stock.


(b)It (collectively with its Affiliates) has an economic exposure to, including
through derivative transactions, an aggregate of 3,700,000 shares of Common
Stock.


(c)Except for such ownership or exposure, neither the Investor nor any of its
Affiliates has any other direct or indirect beneficial ownership of, right to
acquire, and/or economic exposure to, any Voting Securities or rights or options
to own or acquire any Voting Securities (or any rights, options or other
securities convertible into exercisable or exchangeable (whether immediately or
following the passage of time or occurrence of a specified event) for Voting
Securities), including through any derivative transaction.
(d)It acknowledges that it and its Affiliates are aware that United States
securities laws may restrict any person who has material, non-public information
about a company from purchasing or selling any securities of such company while
in possession of such information.


10.Company Policies. The Designee agrees to, and the Investor will cause the
Designee to: (a) comply with all Company policies, procedures, processes, codes,
rules, standards and guidelines applicable to all Board members, including the
Company’s Code of Conduct and Corporate Governance Guidelines (the “Company
Policies”), true and correct copies of which have been provided to the Designee
prior to the date hereof and (b) recuse himself from participating in any
meetings (or portions of meetings) of the Board or committees thereof relating
specifically to (i) this Agreement or the exercise of any rights or enforcement
of any obligations hereunder, (ii) the ownership of shares by the Investor or
(iii) any action by the Investor or in response to any action by the Investor.
For the avoidance of doubt, the Investor and the Designee each acknowledge and
agree that the Designee serves as a member of the Board and is (and will be)
governed by and subject to the same protections and obligations regarding
confidentiality, conflicts of interest, related party transactions, fiduciary
duties, codes of conduct, trading and disclosure policies, director resignation
policy, and other governance guidelines and policies of the Company as other
directors, and shall be required to preserve the confidentiality of Company
business and information, including discussions or matters considered in
meetings of the Board or Board committees. Accordingly, unless the Designee
(including any replacement thereof) is a principal or partner of the Investor
and the Designee (including any replacement thereof) and the Investor have
entered into and are bound by a confidentiality agreement substantially in the
form attached hereto as Exhibit B, such Designee shall not, and the Investor
acknowledges that such Designee may not, share confidential information relating
to the Company with the Investor, any of its directors, officers, other
employees or attorneys. To the extent not previously submitted, the Designee
agrees to submit to the Company all reasonable and customary director onboarding
documentation required by the Company from all members of the Board in
connection with the appointment or election of a new director as soon as
practicable on or after the date of this Agreement. The Designee and the
Investor each agree that any transfer, sale or other disposition of beneficial
ownership of Voting Securities by the Designee or the Investor while the
Designee is a member of the Board will be subject to the Company’s insider
trading policies, a copy of which have been provided to the Investor and the
Designee.






--------------------------------------------------------------------------------





11.Indemnification. The Designee shall be entitled to indemnification under the
Company’s governance documents or any other applicable written agreement with
the Company to the extent that the Company’s current directors are entitled to
indemnification. The Company acknowledges that the Designee may have certain
rights to other indemnification, advancement of expenses and/or insurance from
the Investor. The Company agrees (a) that, solely with respect to actions of the
Designee in the Designee’s capacity as a member of the Board, the Company’s
indemnity obligations to the Designee are primary and any obligation of the
Investor to advance expenses or to provide indemnification for the same expenses
or liabilities incurred by the Designee are secondary, (b) solely to the extent
(i) legally permitted, and (ii) required by the terms of the Company’s
governance documents or any other applicable written agreement with the Company,
that it shall be required to advance the reasonable expenses incurred by the
Designee and shall be liable for losses, claims, damages, liabilities and
expenses (including reasonable attorneys’ fees, judgments, fines, penalties and
amounts paid in settlement), and (c) that it irrevocably waives, relinquishes
and releases the Investor from any and all claims against the Investor for
contribution, subrogation or any other recovery of any kind in respect thereof.


12.Limited Exceptions. Notwithstanding anything set forth herein to the
contrary, nothing in this Agreement shall prohibit or restrict the Investor, the
Designee or any Restricted Person from: (a) communicating privately with the
Board or any executive officer or director of the Company, regarding any matter,
so long as such communications are not intended to, and would not reasonably be
expected to, require any public disclosure of such communications; (b) making
private communications, subject to customary confidentiality obligations, to
investors or potential investors of the Investor, in each case, solely to the
extent containing information that is readily available to the general public;
(c) taking any action to the extent necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has, or may have, jurisdiction over the Investor or
Restricted Persons, provided, that to the extent legally permissible, prior to
taking any such action, the Investor advises the Company promptly and cooperates
with the Company in any reasonable attempt by the Company to resist or limit
such action; or (d) privately communicating to any stockholder of the Company or
others about publicly available information concerning the Company, provided
that such communications are not reasonably expected to be publicly disclosed,
are understood by all parties to be private communications and are not
undertaken to circumvent any of the provisions set forth herein.


13.Miscellaneous. Each Party recognizes and agrees that if for any reason any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached, immediate and irreparable harm or injury would
be caused for which money damages would not be an adequate remedy. Accordingly,
each Party agrees that, in addition to any other remedy the other Party may be
entitled to at law or equity, the other Party is entitled to an injunction or
injunctions to prevent any breach of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in the Chancery Court of
the State of Delaware or, if that court lacks subject matter jurisdiction, the
United States District Court for the District of Delaware (collectively, the
“Chosen Courts”). THIS AGREEMENT IS GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN DELAWARE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF DELAWARE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


If any action is brought in equity to enforce any provision of this Agreement,
no Party will allege, and each party hereby waives the defense, that there is an
adequate remedy at law. Furthermore, each Party:






--------------------------------------------------------------------------------





(a)consents to submit itself to the personal jurisdiction of the Chosen Courts
if any dispute arises out of this Agreement or the transactions contemplated
hereby;


(b)agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any Chosen Court;


(c)agrees that it will not bring any action relating to this Agreement or the
transactions contemplated thereby in any court other than the Chosen Courts;


(d)agrees to waive any bonding requirement under any applicable law, in the case
any other party seeks to enforce the terms by way of equitable relief;


(e)irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address of such parties’ principal
place of business or as otherwise provided by applicable law; and


(f)IRREVOCABLY WAIVES ANY RIGHT TO A JURY TRIAL OF ANY CONTROVERSY OR CLAIM
ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE MAKING, PERFORMANCE OR
INTERPRETATION THEREOF, INCLUDING FRAUDULENT INDUCEMENT THEREOF.


14.No Waiver. Any waiver by any Party of a breach of any provision of this
Agreement does not operate as, nor is construed to be, a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of any Party to insist upon strict adherence to any term
of this Agreement on one or more occasions is not a waiver and does not deprive
that Party of the right thereafter to insist upon strict adherence to that or
any other term of this Agreement.


15.Entire Agreement. This Agreement and the exhibits hereto contain the entire
understanding of the Parties with respect to the subject matter hereof and may
be amended only by an agreement in writing executed by the Parties.


16.Notice. All notices, consents, requests, instructions, approvals or other
communications provided for herein and all legal process with regard hereto will
be in writing and will be deemed validly given, made or served, (a) upon
confirmation of receipt, when sent by email (provided such confirmation is not
automatically generated); or (b) when actually received at the applicable
address specified as follows if given by any other means:


if to the Company:


Avid Technology, Inc.
75 Network Drive
Burlington, MA 01903
Attn: Corporate Secretary
Email: avid.Secretary@avid.com
 
with a copy, which will not constitute notice, to:


Covington & Burling LLP
One CityCenter




--------------------------------------------------------------------------------





850 Tenth Street, NW
Washington, DC 20001
Attn: David B. H. Martin and David H. Engvall
Email: dmartin@cov.com and dengvall@cov.com


if to the Investor or the Designee:


Impactive Capital LP
152 West 57th Street, 17th Floor
New York, New York 10019
Attn: Jim Garrett, Chief Compliance Officer
Email: jim@impactivecapital.com


with a copy, which will not constitute notice, to:
Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Attn: Elizabeth Gonzalez-Sussman, Esq.
Email: egonzalez@olshanlaw.com


17.Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


18.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one in
the same document. This Agreement may be executed by facsimile or PDF signature.


19.Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties and
their respective successors, heirs, executors, legal representatives and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to the Investor or the Designee, the
prior written consent of the Company, and with respect to the Company, the prior
written consent of the Investor.


20.No Third-Party Beneficiaries. This Agreement is solely for the benefit of the
Parties and is not enforceable by any other Person.


21.Expiration. Upon the expiration of the Lockup Period in accordance with the
definition thereof, this Agreement immediately and automatically terminates in
its entirety, and no Party has any further right or obligation under this
Agreement. Notwithstanding the foregoing, the Investor and the Designee agree
that, following any termination of the Agreement: (a) the Designee may not share
confidential information relating to the Company in a manner which would have
violated this Agreement prior to termination, and (b) United States securities
laws may restrict any person who has material, nonpublic information about a
company from purchasing or selling any securities of such company while in
possession of such information.






--------------------------------------------------------------------------------





22.Expenses. Except as may otherwise be agreed between the Investor and the
Designee solely with respect to the expenses of these two Parties, each Party
will bear its respective expenses incurred in connection with the preparation,
execution and performance of this Agreement and the transactions contemplated
hereby; provided, that promptly following the execution of this Agreement and
receipt of reasonable supporting documentation, the Company will reimburse the
Investor, by check or wire transfer to an account designated in writing by the
Investor, for its reasonable fees of external counsel incurred in connection
with the Investor’s engagement with the Company to date, including the
preparation and execution of this Agreement in an amount not to exceed $50,000.


23.Interpretation and Construction. Each Party acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement and that each Party has executed the
same with the advice of said counsel. Each Party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and any and all
drafts relating thereto exchanged among the Parties is deemed the work product
of all Parties and may not be construed against any Party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
Party that drafted or prepared it is of no application and is hereby expressly
waived by each Party and any controversy over any interpretation of this
Agreement will be decided without regard to events of drafting or preparation.
The section headings contained in this Agreement are for reference only and do
not affect in any way the meaning or interpretation of this Agreement.
References to defined terms in the singular shall include the plural and
references to defined terms in the plural shall include the singular. “Extent”
in the phrase “to the extent” means the degree to which a subject or other thing
extends, and such phrase does not mean simply “if.” “Including” (and, with
correlative meaning, “include”) means including, without limiting the generality
of any description preceding or succeeding such term and the rule of ejusdem
generis will not be applicable to limit a general statement preceded, followed
by or referable to an enumeration of specific matters, to matters similar to
those specifically mentioned. All references herein to “Sections”, “Exhibits” or
“Schedules” shall be deemed to be references to Sections hereof or Exhibits or
Schedules hereto unless otherwise indicated.


24.Other Definitions. As used in this Agreement:


(a)“Affiliate” has the meaning in Rule 12b-2 under the Exchange Act.


(b)“Beneficial owner” and “beneficially own” have their respective meanings in
Rule 13d-3 under the Exchange Act; provided, that if a person is the Receiving
Party to a Derivative Contract with respect to any shares of Common Stock or
other Voting Securities, such person shall be deemed to be the “beneficial
owner” of the Notional Number of shares of Common Stock or other Voting
Securities, as applicable, with respect to such Derivatives Contract.


(c)“Derivatives Contract” means a contract between two parties (the “Receiving
Party” and the “Counterparty”) that is designed to produce economic benefits and
risks to the Receiving Party that correspond substantially to the ownership by
the Receiving Party of a number of Voting Securities or shares of Common Stock
specified or referenced in such contract (the number corresponding to such
economic benefits and risks, the “Notional Number”), regardless of whether (a)
obligations under such contract are required or permitted to be settled through
the delivery of cash, shares of Common Stock or other property or (b) such
contract conveys any voting rights in shares of Common Stock or other Voting
Securities. For the avoidance of doubt, interests in broad based index options,
broad based index futures and broad based publicly traded market baskets of
stocks approved for trading by the appropriate federal governmental authority
shall not be deemed to be Derivatives Contracts.




--------------------------------------------------------------------------------





(d)“Lockup Period” means the period from the date hereof until the earlier of
(x) the date of the 2021 Annual Meeting (or such longer period as any Designee
who is also a principal of the Investor continues to serve on the Board), and
(y) ten business days after such date, if any, that the Investor provides
written notice to the Company (specifying the relevant facts) that the Company
has materially breached any of its commitments or obligations under this
Agreement; provided, this clause (y) shall not apply if such material breach is
capable of being cured and is cured to the reasonable satisfaction of the
Investor within ten business days of the date of the Investor’s written notice
specifying such material breach.


(e)“Person” means any natural person, general or limited partnership,
corporation, limited liability or unlimited liability company, joint venture,
estate, trust, group, association or other entity of any kind or structure.


(f)“Qualifying Disposition” will be deemed to have occurred at such time as the
number of shares of Common Stock beneficially owned, in the aggregate, by the
Investor, is less than one-half of the Common Stock beneficially owned, in the
aggregate, by the Investor as of the date hereof (all items as adjusted for any
stock dividends, combinations, splits, recapitalizations and the like).


(g)“Standstill Period” means the period from the date hereof until the earlier
of (x) May 15, 2020, (y) the date of the 2020 Annual Meeting, and (z) ten
business days after such date, if any, that the Investor provides written notice
to the Company (specifying the relevant facts) that the Company has materially
breached any of its commitments or obligations under this Agreement; provided,
this clause (y) shall not apply if such material breach is capable of being
cured and is cured to the reasonable satisfaction of the Investor within ten
business days of the date of the Investor’s written notice specifying such
material breach.


(h)“Voting Securities” means the Common Stock and all other securities of the
Company entitled to vote in the election of directors.




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Party has executed this Agreement or caused the same to
be executed by its duly authorized representative as of the date first above
written.


AVID TECHNOLOGY INC.


By:    /s/ Jason A. Duva________________
Name: Jason A. Duva
Title: EVP, Chief Legal & Administrative Officer


IMPACTIVE CAPITAL LP


By:    /s/ Christian Asmar _________
Name: Christian Asmar
Title: Managing Member




/s/ Christian Alejandro Asmar
Christian Alejandro Asmar
























[Signature page - Support Agreement]




--------------------------------------------------------------------------------







Exhibit A
Press Release
Avid Board adds Christian Asmar from Impactive Capital as New Director
BURLINGTON, Mass., October 31, 2019 -- Avid® (NASDAQ: AVID), a leading
technology provider that powers the media and entertainment industry, announced
today that it has added a new director, Christian A. Asmar, co-founder and
Managing Partner at Impactive Capital LP (“Impactive Capital”), to the Company's
Board of Directors. Impactive Capital is currently Avid’s second largest
shareholder and owns 3,700,000 shares. To allow for this appointment, the Board
increased its size to ten directors.
Peter Westley, Chairman of Avid’s Board of Directors stated, “Christian will
bring extensive investment and advisory experience to Avid, and we believe that
his experience and skills will complement the existing Board members. Our Board
regularly assesses its makeup to ensure that it includes members with a broad
set of skills and experience to provide increased value to shareholders. We
value the commitment to Avid and the constructive engagement that Impactive
Capital has brought, and we are pleased to welcome Christian to our Board.”
Mr. Asmar stated, “I am honored to join Avid’s Board. I look forward to the
opportunity to work with the Board and the management team to support the
execution of the growth strategy and to realize the full potential of the
company. As Avid continues its transition to a recurring revenue model, the
company has an opportunity to deliver meaningful shareholder value.”
Mr. Rosica stated, “We welcome Christian to our Board as a significant Avid
shareholder and we value the analysis and perspective we’ve received from the
Impactive team to date. We look forward to working with him and the Board to
continue developing our long-term strategy, to build on our strong market
position and to generate profitable growth while expanding our recurring
revenue.”
In connection with Mr. Asmar’s election to the Board, Avid entered into a
Support Agreement (the “Agreement”) with Impactive Capital and Mr. Asmar. Under
the Agreement Mr. Asmar has been appointed to the Nominating and Governance
Committee and, subject to certain conditions, will be re-nominated to the Board
at the 2020 annual meeting. Impactive Capital has also been granted customary
replacements rights in the event Mr. Asmar cannot serve on the Board for any
reason. The Agreement includes customary standstill provisions and a voting
agreement to support the Board’s proposals at the 2020 annual meeting, subject
to certain exceptions. Further details on the support agreement will be
contained in a current report on Form 8-K to be filed by Avid.
About Christian Asmar
Mr. Asmar is co-founder and Managing Partner of Impactive Capital. Prior to
founding Impactive Capital in 2018, Mr. Asmar spent eight years at Blue Harbour
Group, a $3 billion activist investment firm where he was a Managing Director
and Investing Partner. At Blue Harbour, he led many of the firm’s investments
where he advised CEOs and boards of public companies on capital allocation, ESG
issues, and strategic considerations. Prior to joining Blue Harbour, Mr. Asmar
was a founding team member of Morgan Stanley Infrastructure Partners (“MSIP”).
Prior to his tenure at MSIP, he worked in the Investment Banking division at
Morgan Stanley. Mr. Asmar is a member of New America Alliance, and graduated
magna cum laude from Princeton University with a B.S.E. in Operations Research &
Financial Engineering and minors in Finance, Engineering & Management Systems
and Robotics & Intelligent Systems.
About Impactive Capital
Impactive Capital is a New York based investment management firm founded by
Christian Alejandro Asmar and Lauren Taylor Wolfe. Impactive Capital invests in
high quality public companies that it believes to be fundamentally undervalued
and works constructively with management teams and boards to enhance shareholder
value through capital allocation, strategic and value enhancing environmental,
social and governance




--------------------------------------------------------------------------------





improvements. Impactive Capital focuses on positive systemic change to help
build more competitive, sustainable and valuable businesses for the long run.
About Avid
Avid delivers the most open and efficient media platform, connecting content
creation with collaboration, asset protection, distribution, and consumption.
Avid’s preeminent customer community uses Avid’s comprehensive tools and
workflow solutions to create, distribute and monetize the most watched, loved
and listened to media in the world-from prestigious and award-winning feature
films to popular television shows, news programs and televised sporting events,
and celebrated music recordings and live concerts. With the most flexible
deployment and pricing options, Avid’s industry-leading solutions include Media
Composer®, Pro Tools®, Avid NEXIS®, MediaCentral®, iNEWS®, AirSpeed®, Sibelius®,
Avid VENUE™, Avid FastServe®™, Maestro™, and PlayMaker™. For more information
about Avid solutions and services, visit www.avid.com, connect with Avid on
Facebook, Instagram, Twitter, YouTube, LinkedIn, or subscribe to Avid Blogs.


© 2019 Avid Technology, Inc. All rights reserved. Avid, the Avid logo, Avid
NEXIS, Avid FastServe, AirSpeed, iNews, Maestro, MediaCentral, Media Composer,
NewsCutter, PlayMaker, Pro Tools, Avid VENUE, and Sibelius are trademarks or
registered trademarks of Avid Technology, Inc. or its subsidiaries in the United
States and/or other countries. All other trademarks are the property of their
respective owners. Product features, specifications, system requirements and
availability are subject to change without notice.
Contacts
Investor contact:                    PR contact:
Whit Rappole                        Jim Sheehan
Avid                            Avid
ir@avid.com                        jim.sheehan@avid.com
(978) 275-2032                        (978) 640-3152






--------------------------------------------------------------------------------







Exhibit B
Form of Confidentiality Agreement
INVESTOR AND DIRECTOR NON-DISCLOSURE AGREEMENT
The undersigned (the “Director”), being an affiliate of Impactive Capital LP
(together with its affiliates, “Impactive”) as well as a member of the Board of
Directors of Avid Technology, Inc., a Delaware corporation (the “Company”), may
be provided certain information and data in connection with serving as a
director of the Company which the Company wishes to keep confidential,
including, but not limited to, information regarding the Company’s governance,
board of directors, management, plans, strategies, business, finances or
operations, including information relating to financial statements, evaluations,
plans, programs, customers, equipment and other assets, products, processes,
manufacturing, marketing, research and development, know-how and technology,
intellectual property and trade secrets and information which the Company has
obtained from third parties and with respect to which the Company is obligated
to maintain confidentiality (collectively, and regardless of whether provided to
Impactive or the Director prior to (including under the Prior NDA (as defined
below)), on or after the date hereof and together with all files, letter,
memoranda reports and other documentation prepared by Impactive or the Director
to the extent containing such information, the “Confidential Information”). The
Director wishes to disclose Confidential Information to Impactive and its
affiliates, members, directors, officers employees, representatives, including
without limitation, attorneys, accountants and financial and other advisors
(each an “Impactive Representative, or collectively, the “Impactive
Representatives”). Except as provided in this Agreement, the Director and
Impactive will not disclose any Confidential Information publicly or to any
person or entity or use any Confidential Information other than as permitted
herein and use by the Director in his capacity as a director of the Company
without in each instance securing the prior written consent of the Company.
Nothing contained in this Agreement shall prevent (a) the Director from
disclosing Confidential Information to (i) officers, directors, accountants and
counsel for the Company in his capacity as a director of the Company or (ii) the
Director’s counsel (“Director Representative”), or (b) the Director or Impactive
from disclosing Confidential Information to Impactive Representatives. Neither
the Director nor Impactive may provide any Confidential Information to any
Director Representative or Impactive Representative unless the Director or
Impactive, as applicable, informs such recipient of the confidential nature of
the Confidential Information and the Director Representative or Impactive
Representative are directed to and agree to keep such information confidential
and to restrict the use of such confidential information in accordance with the
terms of this Agreement. The Director shall be responsible for any breach or
violation of this Agreement by any Director Representative or by any Impactive
Representative.
The term “Confidential Information” shall not include information which (a) is
at the time of disclosure or thereafter becomes generally available to the
public other than as a result of a disclosure by the Director, Impactive, a
Director Representative or an Impactive Representative; (b) was, prior to
disclosure by the Company, already in the possession of the Director, Impactive,
a Director Representative (in its capacity as such) or an Impactive
Representative (in its capacity as such); provided that the source of such
information was, to such person’s knowledge after reasonable inquiry, not bound
by a confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or otherwise with respect to the
Confidential Information; (c) becomes available to the Director, Impactive, a
Director Representative (in its capacity as such) or an Impactive Representative
(in its capacity as such) on a non-confidential basis from a source (other than
the Company or an affiliate or representative of the Company) that is, to such
person’s knowledge after reasonable inquiry, not bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company or any other person or entity, and




--------------------------------------------------------------------------------





is not, to such person’s knowledge after reasonable inquiry, under an obligation
to the Company or any other person or entity not to transmit the information to
such person; or (d) was independently developed by the Director, Impactive, a
Director Representative or an Impactive Representative without reference to or
use of the Confidential Information, as can be evidenced by contemporaneous
written records.
The Company and Impactive agree that upon the execution hereof, that certain
Non-Disclosure Agreement between the Company and Impactive, dated as of
September 6, 2019 (the “Prior NDA”), shall be terminated and of no further force
and effect.
All Confidential Information in the custody or possession of the Director,
Impactive, the Director Representatives and Impactive Representatives shall be
destroyed (with such destruction certified in writing to the Company by the
Director and an authorized officer of Impactive supervising such destruction)
upon no later than three business days following the request of the Company.
After such delivery or destruction, none of the Director, Impactive, the
Director Representatives or Impactive Representatives shall retain any such
materials or copies thereof or any such tangible property. Notwithstanding the
foregoing, (a) Impactive, the Company, the Director Representatives and the
Impactive Representatives may retain (i) solely for compliance purposes copies
of the Confidential Information in its possession in accordance with bona-fide
policies and procedures implemented by it in order to comply with applicable
law, rule, regulation or professional standards and (ii) computer records and
computer files containing any Confidential Information if required pursuant to
its current automatic archiving and backup procedures so long as such
information is not restored and (b) the Director may retain copies of
Confidential Information required in order to satisfy his fiduciary duties to
the Company; provided, in each case, that, such Confidential Information will
remain subject to the confidentiality and non-use provisions hereof so long as
it is so held.
The Director and Impactive are aware, and will advise any Director
Representative or any Impactive Representative who receive Confidential
Information or are otherwise informed of the matters that are the subject of
this Agreement, of the restrictions imposed by the Company’s insider trading
policies and the United States securities laws on the purchase or sale of
securities by any person who has received material, non-public information from
a publicly traded company and on the communication of such information to any
other person who may purchase or sell such securities in reliance upon such
information. The Director and Impactive will comply with the Company’s insider
trading policies and all applicable securities laws in connection with the
purchase or sale, directly or indirectly, of securities of the other party for
as long as the Director or Impactive, as applicable, is in possession of
material non-public information about the Company. The Director and the Company
acknowledge that none of the provisions hereto shall in any way limit
Impactive’s or Impactive Representatives’ activities in their respective
ordinary course of business if such activities will not violate applicable
securities laws, the Company’s insider trading policies or the obligations
specifically agreed to under this Agreement.
The Director and Impactive acknowledge and agree that the Company does not make
any representation or warranty as to the accuracy or completeness of the
Confidential Information furnished by it to the Director. The Company shall not
have any liability to the Director, Impactive, any Director Representative or
any Impactive Representative hereunder resulting from the use of the
Confidential Information by the Director, Impactive, any Director Representative
or any Impactive Representative.
In the event that the Director, any Director Representative or any Impactive
Representative is required in any proceeding or governmental inquiry to disclose
any Confidential Information, the Director will give the Company prompt notice,
to the extent permissible, of such requirement so that the Company may, at its
sole expense, seek an appropriate protective order or waive compliance with the
applicable provisions of this Agreement. If in the absence of a protective order
or waiver, the Director, any Director Representative or any Impactive
Representative, based upon the advice of counsel, are legally required to
disclose Confidential




--------------------------------------------------------------------------------





Information, or if the Company waives compliance with this Agreement, such
person or entity may disclose without liability under this Agreement only such
portion of the Confidential Information which counsel advises that the Director,
any Director Representative or any Impactive Representative is legally required
to disclose.
Each party hereto acknowledges and agrees that money damages would not be a
sufficient remedy for any breach (or threatened breach) of this Agreement and
that each party shall be entitled to equitable relief, including injunction and
specific performance, as a remedy for any such breach (or threatened breach),
without proof of damages, and each party further agrees to waive any requirement
for the securing or posting of any bond in connection with any such remedy. Such
remedies shall not be the exclusive remedies for a breach of this Agreement, but
will be in addition to all other remedies available at law or in equity.
This Agreement may not be amended except in writing signed by all parties
hereto. No failure or delay by any party in exercising any right hereunder or
any partial exercise thereof shall operate as a waiver thereof or preclude any
other or further exercise of any right hereunder.
The provisions of this Agreement relating to confidentiality and non-use shall
terminate two (2) years after the Director ceases to be a director of the
Company; provided that, with respect to any Confidential Information
constituting trade secrets, such confidentiality and non-use obligations shall
continue perpetually. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision.
This Agreement shall be governed by the laws of the state of Delaware, without
giving effect to any conflicts of laws principles thereof to the extent that the
application of the laws of another jurisdiction would be required thereby. THE
PARTIES HEREBY WAIVE TRIAL BY JURY IN CONNECTION WITH ANY ACTION OR SUIT ARISING
UNDER THIS AGREEMENT OR OTHERWISE ARISING FROM THE RELATIONSHIP BETWEEN THE
PARTIES HERETO.
No party hereto may assign this Agreement without the prior written consent of,
in the case of an assignment by the Company, Impactive, and in the case of an
assignment by Impactive or the Director, the Company, and the rights,
obligations and liabilities of the parties under this Agreement shall be binding
on each party’s successors and permitted assigns.
This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute the same document. This
Agreement may be executed by facsimile or PDF signature.


[Signature Page Follows]




--------------------------------------------------------------------------------







Acceptance of the above terms shall be indicated by having this letter
countersigned by the Director and Impactive and returning one copy to the
Company.


 
AVID TECHNOLOGY, INC.
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



Received and consented to this 31st day of October, 2019
 
By:
 
 
 
 
 
IMPACTIVE CAPITAL LP
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

























[Signature Page - Investor and Director Non-Disclosure Agreement]


